UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A AMENDMENT NO. 1 TO CURRENT REPORT CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 29, 2014 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 001-32830 20-2760393 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4336 Montgomery Ave., Bethesda, Maryland 20814 (Address of principal executive offices)(Zip Code) (301)983-0998 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A is being filed as Amendment No. 1 to Form 8-K filed on January 31, 2014 solely to remove from Exhibit 99.1 (Press Release dated January 30, 2014) any estimates of mineralized materials and any associated economic indicators derived from the mineralized material estimate previously disclosed as only proven or probable reserves may be disclosed in filings with the United States Securities and Exchange Commission pursuant to the Instructions to Item 102 of Regulation S-K. Item 8.01. Other Events On January 30, 2014, India Globalization Capital, Inc. (the “Company”) issued a press release announcing that it executed an off take agreement to support production growth of high-grade iron ore in Linxi, Inner Mongolia. A copy of the press release is attached to this report as Exhibit 99.1 and is incorporated by reference into this Item8.01 in its entirety. Also, on January 29, 2014, India Globalization Capital, Inc. (the “Company”) issued a press release announcing that it was invited to present at SeeThruEquity’s Microcap Investor Conference on February 6, 2014 in New York City. A copy of the press release is attached to this report as Exhibit 99.2 and is incorporated by reference into this Item8.01 in its entirety. Item 9.01. Financial Statements and Exhibit (d) Exhibits 99.1 Press Release dated January 30, 2014 99.2 Press Release dated January 29, 2014 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED THEREUNTO DULY AUTHORIZED. INDIA GLOBALIZATION CAPITAL, INC. Date: July 14 , 2014 By: /s/Ram Mukunda Ram Mukunda Chief Executive Officer and President Exhibit Index 99.1 Press Release dated January 30, 2014 99.2 Press Release dated January 29, 2014
